                                                      I USD C SDNY
                                                      i
                                                              DOCUl\iENT
                                                              ELECTRO NI CALLY FILED

UNITED STATES DISTRICT COURT
                                                          IDOC #:_ _ __            l----4---

                                                          l               '
SOUTHERN DISTRICT OF NEW YORK                         ,I      DATE FILED:.~'--'-=---=----1-J.~
                                                      t!
KAREEM ROWE,
              Plaintiff,
                                                   19-CV-3764 (LAK) (BCM)
       -against-
                                                   ORDER
NATIONAL RAILROAD PASSENGER
CORPORATION,
              Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The initial conference scheduled for March 24, 2020, at 10:30 a.m., will be conducted
telephonically. At that time, the parties shall call into the below teleconference:

       Call in number:      888-557-8511
       Access Code:         7746387

Dated: New York, New York
       March 16, 2020
                                           SO ORDERED.




                                           United States Magistrate Judge
